Exhibit 10.40

Dominion Resources, Inc.

Non-Employee Directors’ Annual Compensation

As of December 31, 2011

 

Annual Retainer

  

Amount

Service as Director

   $160,000 ($60,000 cash; $100,000 stock)

Service as Audit Committee or Compensation, Governance and Nominating Committee
Chair

   $15,000

Service as Finance and Risk Oversight Committee Chair

   $10,000

Service as Lead Director

   $20,000

Meeting Fees

  

Board meetings

   $2,000 per meeting

Committee meetings

   $2,000 per meeting